Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
There was an error in claim grouping in the Election/Restriction mail date.  Specifically, claim 57 should have belong in Group II, since it is directed to a method of producing a composition.  
During a telephone conversation with Attorney Geoffrey Zelley on Sept. 7, 2021 a provisional election was made with traverse for the same reasons stated in the Remarks from Jun. 17, 2021 to prosecute the invention of Group I, claims 34-48 and 50-56.  With respect to the species election, Applicants elected with traverse pet feed as the animal feed and cereals as the carrier, which read on claims 34-37, 42-48 and 50-57, see Remarks from Jun. 17, 2021.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 49 and 57 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 34-48 and 50-56, drawn to a liquid or solid composition comprising at least one microorganism belonging to Lactobacillus paracasei, classified in C12N 1/20 in CPC, for example.
II.	Claims 49 and 57, drawn to a method of producing a composition according to claim 34, classified in A23K 40/10 in CPC, for example.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as by pelleting and/or extrusion.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Species Election
This application contains claims directed to the following patentably distinct species:

1.	If Invention I is elected, please elect an intended animal feed from claim 35 from the listed species: pet feed, cattle feed, chicken feed, or a fish cultivation feed.

2.	If Invention I is elected, please elect a carrier or excipient from claims 36-41 from the listed species: cereals, brans, oil-seed meals, animal-derived raw feed material or a combination thereof.

The species in Groups 1 and 2 are independent or distinct because they are materially different compositions and have mutually exclusive characteristics for each identified species. In addition, these species in above groups are not obvious variants of each other based on the current record.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 34, 42-48 and 49-57 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of the Claims
	Claims 34-57 are currently pending.
	Claims 38-41, 49 and 57 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention or species, there being no allowable generic or linking claim.
 	Claims 1-33 are cancelled.
	Claims 34-37, 42-48 and 50-56 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: Abil® EM90 on pg. 37 last para; Falcon™ tubes on pg. 6 last para, pg. 7 first para, pg. 58 para. 2 and 4, pg. 59 para. 1, pg. 60 para. 2; API® 50 SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 34-37, 42-48 and 50-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 34-37, 42-48 and 50-56 recites a composition comprising L. paracasei or particular strains thereof of natural origin which are inactivated and which bind S. mutans.  This judicial exception is not integrated into a practical application because the Lactobacillus paracasei or particular strains thereof are isolated from natural sources and are not markedly different from the Lactobacillus paracasei or particular strains thereof as they are found in nature.  Upon reactivation, the bacteria would have the same properties as they have in their natural environment.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the carrier or excipient would include water and would not substantially change the nature or characteristics of the bacteria.  Moreover, inactivated bacteria occur in nature due to adverse environmental conditions such as drought, heat or lack of required nutrients. Thus the bacteria are not markedly different from their natural counterparts.  Similarly the claimed compositions do not include additional elements that are sufficient to amount to significantly more than the judicial exception since orally acceptable carriers or excipients are naturally occurring and are not shown to confer markedly different properties to the composition as claimed.
Regarding the combinations of Lactobacillus paracasei with various cereals, these materials are also found in nature.
	Therefore, the claims as a whole do not recite something markedly different than the judicial subject-matter eligibility exception of natural products. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 34-37, 42-46, 50-54 and 56 are rejected under pre-AIA  35 35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Zink et al. (U.S. Patent No. 7,189,390) (ref. of record) as evidenced by Sookkhee et al. (Journal of Applied Microbiology, 2001) (ref. of record).
Lactobacillus paracasei cell that binds S. mutans, including specific strains of S. mutans, and specifically pet feed for dogs, cats and rats comprising cereal feed materials. 
With respect to claims 34, 35 and 50, Zink et al. teach pet food compositions for pets including cats and dogs comprising non-replicating probiotic microorganisms, such as Lactobacillus paracasei (Col. 1, Col. 4 lines 26-32 and Col. 5 lines 46-53).  With respect to claims 34, 36 and 37, Zink teaches the food composition containing cereals (orally acceptable carrier or excipient as defined by instant claim 36) including wheat, barley, oats, soy, and corn and mixtures of these (Col. 6 lines 20-24 and lines 39-41 and Col. 26 lines 42-45).  It is noted that claims 34 and 50, recites that the composition can optionally comprise less than 1% (w/w) lactose or more than 6% (w/w) lactose based on the composition and the term “optionally” does not require that the composition contain lactose.  
With respect to the limitations that the cells are in an amount of at least 0.001% by weight based on the weight or the composition as recited in claims 34 and 50, the composition comprises at least 0.01% by weight of the cells as recited in claims 44 and 53, and the composition comprises at least 0.1% by weight of the cells as recited in claims 45 and 54, Zink teaches the amount of pro-biotic micro-organism in the food can range from 0.005 to 10% by weight which is within the claimed amounts of being greater than 0.001, 0.01 and 0.1% by weight (Col. 7 lines 45-53).
With respect to claim 51, Zink teaches the food can include meat products and seasonings (col. 6 lines 48-49 and 57-60).  With respect to claim 52, Zink teaches the 
Although, Zink teaches the composition where the microorganisms such as L. paracasei are inactivated, Zink silent with respect to the method of inactivation and does not teach the bacteria is inactivated by heating at more than 95°C for at least 20 minutes as recited in claims 34 and 50.  Although, Zink does not teach the method by which bacteria are inactivated as in claims 34 and 50, this limitation is being interpreted as product by process type limitation.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Zink does not explicitly teach the L. paracasei bind to Streptococcus mutans in the presence of salvia or at a pH range between 4.5 and 8.5 as recited in claims 34 and 50.  Similarly, Zink does not teach the binding between the L. paracasei and Streptococcus mutans is calcium-dependent, resistant to heat treatment at more than 95°C for at least 20 minutes, and resistant to protease treatment as recited in claims 34 and 50.  Zink does not teach the formation of aggregates of the microorganism and Streptococcus mutans occurs in the presence of saliva or at a pH range between 4.5 and 8.5 as recited in claim 43.  Zink does not teach the microorganism binds to the serotypes of Streptococcus mutans listed in claims 46 and 56.  Likewise, Zink does not claim 42.   Zink is silent as to whether the L. paracasei have these claimed characteristics.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' L. paracasei differ, and if so to what extent, from the L. paracasei of the prior art.  The L. paracasei taught by Zink are the same or similar because they are isolated from their original environment (abstract) as described in the instant specification (see 0080 of published specification).  In support, Sookkhee reports naturally occurring strains of L. paracasei isolated from the healthy oral cavities of humans were found to have antimicrobial effect against S. mutans and that the antimicrobial effects was resistant to heat treatment of the bacteria (abstract).  The cited art taken as a whole demonstrates a reasonable probability that the L. paracasei taught by Zink are either identical or sufficiently similar to the claimed L. paracasei that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  Clear evidence that the L. paracasei of the cited prior art does not possess a critical characteristic that is possessed by the claimed L. paracasei (for example, that the L. paracasei of Zink lacks the limitations state above such as the L. paracasei does not exhibit anticariogenic activity) would advance prosecution.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 34-37, 42-48 and 50-56 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,192,978.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are generic to all that is recited in the claims of U.S. Patent No. 8,192,978.  That is, the claims of U.S. Patent No. 8,192,978 fall entirely within the scope of the instant claims, or, in other words, the claims are anticipated by the claims of U.S. Patent No. 8,192,978, which teach inactivated cells of L. paracasei that bind S mutans, including the specific strains required.
Therefore, the claims are co-extensive.  

Allowable Subject Matter
Claims 47, 48 and 55 are free of the art of record.


Conclusion
	No claims are allowed.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632